COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Erik Delgado Garcia v. The State of Texas

Appellate case number:    01-11-00985-CR

Trial court case number: 1253927

Trial court: 184th District Court of Harris County

In his brief, appellant complains that the district clerk failed to include a bill of costs in the
clerk’s record. A supplemental clerk’s record has been filed containing a bill of costs.

In light of the filing of the supplemental clerk’s record containing a bill of costs, appellant may
file a supplemental brief to address his complaints, if any, with respect to the trial court’s
assessment of court costs. Appellant’s supplemental brief, if any, is due to be filed with the
Clerk of this Court by January 11, 2013. Any response brief filed by the State must be filed by
January 25, 2013.



       It is so ORDERED.

Judge’s signature: /s/ Justice Higley
                    Acting individually     Acting for the Court


Date: December 17, 2012